Order, Supreme Court, Bronx County, entered December 17, 1974, denying defendant-appellant’s motion for summary judgment dismissing the complaint by reason of the defense of the Statute of Limitations, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. CPLR 202 provides that for a New York resident the New York Statute of Limitations shall apply for an action accruing outside the State. CPLR 214 provides for a three-year Statute of Limitations. The accident occurred in Pennsylvania, and the action was commenced in Bronx County after the two-year Pennsylvania Statute of Limitations had run. In view of the important question of law involved, leave is granted to the defendant-appellant to appeal to the Court of Appeals and this court, pursuant to CPLR 5713, certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Was the order of the Supreme Court, as affirmed by this court, properly made?” The order of this court entered on September 23, 1975 is vacated. Concur—Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ. [49 AD2d 719.]